Fourth Court of Appeals
                                    San Antonio, Texas
                                            May 3, 2019

                                       No. 04-19-00083-CR

                                    Mario Angel GONZALEZ,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2017CRB001360-D1
                          Honorable Jose A. Lopez, Judge Presiding


                                          ORDER
         Appellant’s attorney has filed a motion seeking access to a portion of the clerk’s record
that is sealed. The motion is GRANTED. The clerk of the court is instructed to provide a copy of
the sealed clerk’s record to appellant’s attorney and appellee’s attorney on CD-ROM. All parties
and their attorneys are ORDERED not to share the contents of the sealed clerk’s record with any
person except to the extent necessary to prepare their respective briefs.

         In the event appellant or appellee reference the sealed clerk’s record in their respective
briefs, they are ORDERED to (1) file their respective briefs in paper form only, (2) with a cover
letter informing the clerk of this court that the brief references the sealed clerk’s record. See TEX.
R. APP. P. 9.2(c)(3) (exception to electronic filing for documents under seal).


                                                       _________________________________
                                                       Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of May, 2019.
___________________________________
KEITH E. HOTTLE,
Clerk of Court